DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,971,151 (hereinafter ‘151). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Current Application					‘151
Claim 1:

a mobile client computing platform associated with a user, the mobile client computing platform including:

an audio recording section configured to output audio information representing sounds within audible range of the mobile client computing platform in an ongoing manner;

a wireless transmitter configured to send and receive information wirelessly through a network; and

one or more physical computer processors configured by machine- readable instructions to cause the audio information to be wirelessly transmitted over a network via the wireless transmitter; and

a server configured to receive the audio information transmitted from the mobile 
client computing platform, the server including one or more physical computer processors configured by machine-readable instructions to:

identify presence of any spoken instances of at least one predetermined keyword from a set of predetermined keywords in the sounds represented by the audio information;

responsive to identification of a spoken instance of one of the predetermined keywords from the set present in the sounds represented by the audio information, identify a spoken command in speech temporally adjacent to the spoken instance that is present in the sounds represented by the audio information; and

effectuate transmission of instructions corresponding to the spoken command to the wireless transmitter of the mobile client computing platform to cause the mobile client computing platform to execute the spoken command.
Claim 1:

a mobile client computing platform associated with a user, the mobile client computing platform including:

an audio recording section configured to output audio information representing sounds within audible range of the mobile client computing platform in an ongoing manner;

a wireless transmitter configured to send and receive information wirelessly through a network; and

one or more physical computer processors configured by machine-readable instructions to cause the audio information to be wirelessly transmitted over a network via the wireless transmitter; and 

a server configured to receive the audio information transmitted from the mobile client computing platform, the server including one or more physical computer processors configured by machine-readable instructions to:

perform speech recognition on the audio information to identify any spoken instances of a predetermined keyword present in the sounds represented by the audio information;

responsive to identification of a spoken instance of the predetermined keyword present in the sounds represented by the audio information, identify a spoken command in speech temporally adjacent to
the spoken instance of the predetermined keyword that is present in the sounds represented by the audio information; and

effectuate transmission of instructions corresponding to the spoken command to the wireless transmitter of the mobile client computing platform to cause the mobile client computing platform to execute the spoken command.






		Current Application					‘151
Claim 10:

outputting audio information representing sounds within audible range of a mobile client computing platform in an ongoing manner; 

sending and receiving information wirelessly through a network causing the audio information to be wirelessly transmitted over a network via the wireless transmitter; 

receiving the audio information transmitted from the mobile client computing platform; 


identifying presence of any spoken instances of at least one predetermined keyword from a set of predetermined keywords in the sounds represented by the audio information; 






responsive to identification of a spoken instance of one of the predetermined keywords from the set present in the sounds represented by the audio information, identifying a spoken command in speech temporally adjacent to the spoken instance that is present in the sounds represented by the audio information; and 

effectuating transmission of instructions corresponding to the spoken command to the wireless transmitter of the mobile client computing platform to cause the mobile client computing platform to execute the spoken command.


Claim 10:

outputting audio information representing sounds within audible range of a mobile client computing platform in an ongoing manner;

sending and receiving information wirelessly through a network;



causing the audio information to be wirelessly transmitted over a network via the wireless transmitter;

receiving the audio information transmitted from the mobile client computing platform;



performing speech recognition on the audio information to identify any spoken instances of a predetermined keyword present in the sounds represented by the audio information;

responsive to identification of a spoken instance of the predetermined keyword present in the sounds represented by the audio information, identifying a spoken command in speech temporally adjacent to the spoken instance of the predetermined keyword that is present in the sounds represented by the audio information; and

effectuating transmission of instructions corresponding to the spoken command to the wireless transmitter of the mobile client computing platform to cause the mobile client computing platform to execute the spoken command.


Claims 2-9 and 11-18 of the current application correspond to respective claims of ‘151.
Allowable Subject Matter
Claims 1-18 would be allowed provided the Double Patenting rejection is overcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Breedvelt-Schouten et al. (US 10,834,466); Chutorash et al. (US 2007/0005368 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664